Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Teachers Insurance and Annuity Association of America Rachael M. Zufall College Retirement and Equities Fund Senior Counsel 8500 Andrew Carnegie Boulevard rzufall@tiaa-cref.org Charlotte, NC 28262 704.988.4446 (tel) 704.595.0946 (fax) May 2, 2007 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Rule 497(j) Filing for the Lifecycle Funds (the Funds) of the TIAA-CREF Institutional Mutual Funds Commissioners: In accordance with the provisions of Rule 497(j) under the Securities Act of 1933 (the Securities Act), this letter serves as certification that: (i) the form of prospectuses and Statement of Additional Information (SAI) that the Funds would have filed under Rule 497(c) under the Securities Act would not have differed from the prospectuses and SAI contained in Post-Effective Amendment No. 23 to the Funds Registration Statement on Form N-1A (File No. 333-76651); and (ii) the text of this amendment was filed electronically via EDGAR on April 24, 2007. Please contact the undersigned at the number listed above, if you have any questions or comments regarding this letter. Sincerely, /s/ Rachael M. Zufall Rachael M. Zufall
